NUMBER 13-13-00050-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ROGER EARL EBARB,                                                            Appellant,

                                           v.

NANCY EBARB HOPSON AS
INDEPENDENT EXECUTRIX OF
THE ESTATE OF LUCILLE
LEONE EBARB,                                        Appellee.
____________________________________________________________

                On appeal from the County Court
                   of Newton County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
                  Before Justices Rodriguez, Garza and Perkes
                       Memorandum Opinion Per Curiam

      The appellant's brief in the above cause was due on February 13, 2013. On

March 12, 2013, appellant filed a brief that was not in compliance with the Texas Rules of
Appellate Procedure. The brief failed generally to comply with the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.4., 9.5(e), 38.1.

       On March 15, 2013, the Clerk of the Court notified appellant that the brief failed to

comply with Rule 9.4, 9.5 (e) and 38.1 of the Texas Rules of Appellate Procedure. The

brief does not contain the following: the identity of parties and counsel as required by

rule 38.1(a); a table of contents as required by rule 38.1(b); an index of authorities as

required by rule 38.1(c); a statement of the case supported by record references as

required by rule 38.1(d); the issues presented for review as required by rule 38.1(f); a

statement of facts pertinent to the issues or points presented as required by rule 38.1(g);

a summary of the argument as required by rule 38.1(h); a clear and concise argument for

the contentions made, with appropriate citations to the authorities and to the record as

required by rule 38.1(i); a prayer stating the nature of the relief sought as required by rule

38.1(j); and does not contain an appendix as required by rule 38.1(k). See TEX. R. APP.

P. 38.1. Additionally, the brief’s margins, spacing and typeface are not in compliance

and the brief does not contain a certificate of compliance or a certificate of service. See

id. 9.4, 9.5(e).

       Appellant was directed to file an amended brief in compliance with the Texas Rules

of Appellate Procedure within ten days of the date of the letter, and notified that if the

Court received another brief that did not comply, the Court may strike the brief, prohibit

appellant from filing another, and proceed as if appellant had failed to file a brief, under

which circumstances the Court may affirm the judgment or dismiss the appeal. See id.

38.9(a), 42.3(b),(c). Appellant failed to respond to the Court’s notice.



                                              2
       Pro se litigants are held to the same standards as licensed attorneys, and they

must therefore comply with all applicable rules of procedure. Mansfield State Bank v.

Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). If the appellate court determines that the

briefing rules have been flagrantly violated, it may require a brief to be amended,

supplemented, or redrawn.        TEX. R. APP. P. 38.9(a).      If the appellant does not file

another brief that complies with the rules of appellate procedure, the appellate court may

strike the brief, prohibit the party from filing another, and proceed as if the party had failed

to file a brief. Id. Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an

appellant has failed to file a brief, the appellate court may dismiss the appeal for want of

prosecution.

       Accordingly, we strike appellant’s non-conforming brief and order the appeal

DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a), 38.9(a),

42.3(b), (c). Any pending motions are dismissed as moot.

                                                                  PER CURIAM


Delivered and filed the
25th day of April, 2013.




                                               3